1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ESTHER ANAMA,                                   )       Case No.: 1:19-CV-01153 - JLT
                                                     )
12                  Plaintiff,                       )       ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   COSTCO WHOLESALE CORPORATION,                   )
     et al.,                                         )
15                                                   )
                    Defendants.
16                                                   )

17
            In the Joint Scheduling Report filed on November 8, 2019, all parties stipulated to “referral to
18
     the Voluntary Dispute Resolution Program (VDRP)” pursuant to Local Rule 271. (Doc. 8 at 7) Based
19
     upon the stipulation of the parties, the Court ORDERS:
20
            1.      The Scheduling Conference set for November 19, 2019, is VACATED;
21
            2.      The matter is referred to the Voluntary Dispute Resolution Program. In advance of the
22
     mediation, the parties are encouraged to cooperate in informal discovery. If that effort does not place
23
     the case in a settlement posture, the parties SHALL immediately file a request to have the case
24
     removed from the VDRP; and
25
     ///
26
     ///
27
     ///
28

                                                         1
1           3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

2    re-set if it becomes necessary.

3
4    IT IS SO ORDERED.

5       Dated:     November 18, 2019                       /s/ Jennifer L. Thurston
6                                                   UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
